Citation Nr: 1236514	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for disability manifested by groin or scrotal pain, resulting from an in-service vasectomy.

2.  Entitlement to service connection for left carpal tunnel syndrome, claimed as numbness in the hand and fingers.  

3.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain.

4.  Entitlement to an initial compensable rating for spastic colon.

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial compensable rating for hemorrhoids.

7.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder, previously rated as memory loss.  

8.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

9.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

10.  Entitlement to an initial compensable rating for left shin splints.

11.  Entitlement to an initial compensable rating for right shin splints.

12.  Entitlement to an initial compensable rating for dyshidrotic eczema of the bilateral hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.K.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In September 2009, a hearing was held in Washington, DC before the undersigned Veterans Law Judge (VLJ).  

In April 2010, the Board remanded the case for additional development.  At that time, the Board referred a claim of entitlement to an increased rating for gout.  It does not appear this issue was adjudicated and it is again referred to the RO for appropriate action.  

Additional evidence was received at the RO following the January 2012 supplemental statement of the case and prior to transfer of the records to the Board.  A post-it note indicates the evidence was duplicates.  On review, it is not all duplicate evidence and this will be discussed in further detail below.  With regard to the issues actually decided, however, the additional evidence is either duplicates, illustrates findings previously of record, or is not relevant to the issue.  Accordingly, a remand for additional supplemental statement of the case regarding those issues is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to service connection for disability manifested by groin/scrotal pain; entitlement to an initial evaluation in excess of 30 percent for major depressive disorder; and entitlement to initial compensable evaluations for right knee patellofemoral syndrome, right shin splints, and dishydrotic eczema of the bilateral hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that currently diagnosed left carpal tunnel syndrome is related to active military service or events therein.  

2.  The Veteran's chronic lumbar strain is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

3.  The disability picture associated with the Veteran's service-connected digestive system disorders (spastic colon and GERD) more nearly approximates moderate irritable colon syndrome.
 
4.  The Veteran's hemorrhoids are not shown to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. 

5.  The Veteran's left knee patellofemoral syndrome is not manifested by flexion limited to 45 degrees or extension limited to 10 degrees.  

6.  The disability picture associated with the Veteran's left shin splints does not more nearly approximate malunion of the tibia and fibula with slight knee or ankle disability.


CONCLUSIONS OF LAW

1.  Left carpal tunnel syndrome, claimed as hand and finger numbness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  The criteria for an initial evaluation in excess of 10 percent for chronic lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).  

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for a single 10 percent evaluation, and no more, for spastic colon and GERD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2011).  

4.  The criteria for an initial compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2011).  

5.  The criteria for an initial compensable evaluation for left knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2011).  

6.  The criteria for an initial compensable evaluation for left shin splints are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In March 2006, the RO provided notice of how VA assigns disability ratings and effective dates.  With regard to the initial evaluations discussed herein, the Board observes that these are downstream issues.  Notwithstanding, by letters dated in July 2008, VA provided additional information regarding the assignment of disability ratings and set forth applicable rating criteria.  The claims were readjudicated in the January 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims file contains service treatment records, VA medical records, and private medical records.  The Veteran was provided VA examinations in 2004, 2006, 2007, 2008, and 2011.  The examinations are adequate for rating purposes.  

The Veteran was afforded a meaningful opportunity to participate in the adjudication of this appeal and has presented evidence and testimony in support of his claims.  On review, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication with regard to the issues decided.  See 38 C.F.R. § 3.159(c).  

Analysis

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In August 2004, the Veteran submitted a claim of entitlement to service connection for numbness in both hands and fingers.  The Veteran is currently service-connected for carpal tunnel syndrome on the right.  

Service treatment records show that the Veteran was seen in October 2001 with complaints of pain in his hands for 2 months.  He denied associated injury but reported pain since lifting heavy jacks for 1.5 hours.  Assessment was neuropathy pain of unknown significance of both hands.  In July 2003, the Veteran was seen with complaints of tingling in the left hand, mostly focused in the digits for 1 week.  No neurologic findings were noted, but assessment included carpal tunnel.  In July 2004, the Veteran reported right wrist and hand pain, but did not voice complaints related to the left hand.  

The Veteran underwent a general medical examination in August 2004.  At that time, he reported occasional aching and tingling of both hands, particularly on the left after using his hands for prolonged periods of time.  Symptoms, however, were gone and had not recurred recently.  Physical examination showed no weakness in grip strength on the left and no impairment of motion of the fingers.  

The Veteran underwent a VA neurological examination in January 2006.  He reported that his hands were stiff in the morning and he had intermittent tingling paresthesias in the right hand and thumb, and sometimes also on the left hand.  On examination, light touch and pin sensation were intact on the left.  Diagnosis was bilateral hand paresthesias, possible cervical radiculopathy.  EMG/nerve conduction studies were requested.

EMG testing in February 2006 suggested a borderline right median neuropathy at the wrist (carpal tunnel syndrome).  The left transcarpal study was normal.  Bilateral median and ulnar sensory nerve conduction studies were normal.  Needle examination of the muscles was normal.  

On VA examination in December 2007, the Veteran had normal strength in the upper extremities and normal sensory function on the left.  Reflexes on the left were 2+.  

At the hearing, the Veteran testified that he fell back on his hand during service and ever since then, he has had numbness in his hand.  He also has tingling in his fingers.  

On VA examination in November 2011, the Veteran reported that he started to have numbness in his left hand around 1992.  He does not remember any specific incident that may have contributed to this, but he did get shocked in the left hand.  He did not burn his fingers but had pain in the hand for a while.  The tingling started much later.  He notices the symptoms when he wakes up from sleeping and this occurs about 2 or 3 days a week.  Tinel's sign was positive on the left.  Phalen's sign was negative on the left.  Following examination, the examiner indicated that the Veteran had mild subjective symptoms consistent with very mild carpal tunnel syndrome on the left.  He noted the Veteran's report that the left hand symptoms have been unchanged since onset in the service.  However, EMG study in 2006 showed carpal tunnel syndrome on the right but not the left and if the Veteran had carpal tunnel dating back to service, that would have been present on the 2006 study.  Regarding the reported in-service electrical shock, the examiner stated that literature indicates there is a slightly increased incidence of carpal tunnel symptoms after an electrical shock to the hand, but the onset of the symptoms would have been immediate and not delayed by months or years.  The examiner further stated:

So there is evidence of a mild carpal tunnel syndrome on purely clinical grounds at present based on symptoms and a positive Tinel's sign.  But there is no credible nexus linking it to any incident he suffered while in the service because even according to his own history there were no immediate symptoms after the electrical shock injury, he complained of only right hand symptoms at the time he left the service separation, and there is good evidence he did not have carpal tunnel syndrome in 2006 on EMG testing.  

Evidence of record shows a current diagnosis of left carpal tunnel syndrome.  The Board acknowledges that the Veteran complained of left hand numbness/tingling while on active duty and that an assessment of carpal tunnel was noted.  This assessment, however, does not appear supported by objective findings, but rather, was based on reported subjective symptoms.  The Veteran did not complain of left hand issues at separation and left carpal tunnel syndrome was not shown on EMG testing in 2006.  The November 2011 VA examiner provided a negative nexus opinion.  The Board notes that the Veteran is competent to report pain and numbness in his hand, as well as continuing symptoms, but he is not competent to diagnose carpal tunnel syndrome or provide a medical etiology opinion.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102 (2011).  

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

	Chronic lumbar strain

In February 2005, the RO granted entitlement to service connection for lumbar sprain and assigned a noncompensable evaluation from November 1, 2004.  The Veteran disagreed with this decision and in May 2006, the evaluation was increased to 10 percent from November 1, 2004.  The Veteran subsequently perfected an appeal of this issue.  

The Veteran's lumbar strain is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain).  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  

Degenerative arthritis of the spine is also evaluated pursuant to the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See General Rating Formula, Note (2). 

On VA examination in August 2004, the Veteran complained of back pain.  There are some positions which cause back spasms.  On physical examination, flexion was to 90 degrees.  Extension was 30 degrees and lateral bending was 40 degrees in both directions all without pain.  X-rays of the lumbar spine showed a possible slight compression deformity at T12.  Diagnosis was lumbar strain.  

On VA examination in January 2006, the Veteran reported daily back pain.  The pain does not radiate to the leg and there is no bowel or bladder dysfunction.  X-rays showed mild degenerative joint disease at the L5-S1 level.  Objectively, there was no percussion tenderness over the lumbar spine or lumbar paraspinal muscles.  Range of motion was 115 degrees of flexion, 30 degrees of flexion (presumed to mean extension), 30 degrees of right and left lateral flexion, and 75 degrees of right and left rotation, with some increase in low back pain on extension.  Repetitive flexion and extension cause some increase in low back pain but no change in motor strength, sensation, or coordination.  Diagnosis was chronic lumbar strain.  

Private medical records show continued complaints of low back pain.  The Veteran underwent physical therapy.  

At the hearing, the Veteran reported pain when he turns left and right or stretches backward.  He testified that he has exacerbating episodes due to pain one time a week and he has to curl up in the fetal position.  

On VA examination in November 2011, the Veteran reported constant aching in the midline just below the waist with a burning sensation into both buttocks, which is intermittent.  About a year ago he had pain that persisted 3 days and he was treated with an injection, Flexeril, and physical modalities.  He has occasional sharp twinges of pain shooting into the right leg but it has never been persistent and he states he has never had sciatica.  He does not take medications for his back unless he gets an episode of increased pain.  X-rays at this time showed only a very slight anterior osteophyte at the anterior margin of L3, not significant enough to warrant the diagnosis of degenerative disease.  The examiner noted these findings were mild and probably clinically insignificant with regard to the Veteran's symptoms.  Range of motion testing showed flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees. There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing without any change in range of motion.  There was no localized tenderness to palpation or guarding or muscle spasm.  Strength, reflexes, and sensation were normal.  There were no signs or symptoms of radiculopathy.  The examiner noted that the Veteran had not had any episodes of back pain that required him to stay home from work and that his examination, including range of motion, was normal.  He does have some exacerbations of pain when he has to work under cramped conditions or when he does certain things in his daily life, but the result was not disabling.  

On review, the criteria for an initial evaluation in excess of 10 percent for chronic lumbar strain are not met or more nearly approximated.  That is, objective findings do not show forward flexion greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Evidence of record does not show additional loss of motion on repetitive use and the most recent examination did not document any functional loss or impairment of the thoracolumbar spine.  Objective findings simply do not support a higher evaluation based on functional impairment due to pain on motion or other factors.  DeLuca.

The Board acknowledges the Veteran's reports of exacerbations, but there is no objective evidence of intervertebral disc syndrome.  The Board further notes that despite the Veteran's reports, evidence of record does not suggest incapacitating episodes as defined by VA regulations.  On review, there is no basis for evaluating the Veteran's chronic lumbar strain based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Pursuant to the rating schedule, associated neurologic abnormalities are to be separately evaluated.  See General Rating Formula, Note (1).  Examinations of record do not show diagnosed radiculopathy of the lower extremities or bowel or bladder dysfunction attributed to the service-connected back disability and separate evaluations are not warranted.  

      Spastic colon and GERD

In February 2005, the RO granted entitlement to service connection for spastic colon and GERD.  Each disability was assigned a noncompensable evaluation from November 1, 2004.  The Veteran disagreed with the evaluations and subsequently perfected this appeal.  

Irritable colon syndrome (spastic colitis, mucous colitis, etc.) is evaluated as follows: mild - disturbances of bowel function with occasional episodes of abdominal distress (0 percent); moderate - frequent episodes of bowel disturbance with abdominal distress (10 percent); and severe - diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress (30 percent).  38 C.F.R. § 4.114, Diagnostic Code 7319.  

GERD is not specifically listed in the rating schedule.  The Veteran's disability has been evaluated as analogous to hiatal hernia and this is appropriate.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  

Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 7346.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

On VA examination in August 2004, the Veteran reported that he was recently diagnosed with acid reflux disease.  He had episodes of morning coughing, reflux, and frequent episodes of heartburn.  He has been using Aciphex with significant improvement in his symptoms.  The examiner noted that after completion of the examination, the Veteran returned to the office to say that he has had lower abdominal pain for years and was told he had spastic colon disease.  He has few, if any, episodes of diarrhea and was on no specific therapy.  Diagnoses included acid reflux disease and "spastic colon."  

In a July 2005 statement, the Veteran reported that he has diarrhea all the time and it does not matter what type of food he eats.  

On VA examination in January 2006, the Veteran reported that he needs to clear mucus from his throat after every time he eats.  He experiences occasional heartburn.  He was treated with a pill for heartburn until about 4 months ago.  Appetite was good and he had gained 23 pounds in the last 2 months.  The Veteran reported that he has diarrhea with 3-4 runny stools a day.  Stools are explosive and after 3-4 bowel movements he has a burning sensation in the perianal area and it is hard for him to sit down.  He does not recall any period of constipation although occasionally he may not have a bowel movement for 2 days.  He has increased gas that is sometimes associated with abdominal pain.  He is not on any medication although he has used Metamucil.  On physical examination, the abdomen was soft, nontender and not distended.  There were no masses palpable and bowel sounds were normoactive.  Diagnoses included GERD and irritable bowel syndrome.  

In June 2006, the Veteran underwent a colonoscopy.  Impression was diverticulosis of the colon and diminutive polyps in the rectum and sigmoid colon.  

At the hearing, the Veteran reported that he has reflux problems 3-4 times a week and uses Nexium.  The Veteran testified that he has the "runs" 7-8 times a day.  He has to stay close to the bathroom.  Both the Veteran and his girlfriend testified that he sometimes has accidents at night while sleeping and that he has coughing in the morning associated with reflux.  

On VA examination in July 2008, the Veteran reported recurrent heartburn and occasional regurgitation.  He has had no formal upper GI evaluation but had a presumptive diagnosis of GERD.  Symptoms were controlled with Nexium.  

On VA examination in November 2011, the Veteran reported that he took Nexium and then Prilosec, which resolved his symptoms, but he stopped taking it.  Currently, he has symptoms about 3 times a month, usually when lying down and sleeping.  He has a burning in his throat when he wakes up and the throat irritation might last a couple of days.  He has occasional substernal burning at times but never has pain that goes into his arm or epigastric pain.  He has not had nausea or vomiting or weight loss or anemia.  The examiner indicated that the Veteran had symptoms due to GERD - pyrosis (heartburn), reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  The recurrence was reported as 4 or more per year lasting less than a day.  The examiner stated that the present symptoms were not very frequent and did not affect the Veteran's ability to work.  If he took the Prilosec, it is highly likely that his symptoms would be relieved all together.  

At the November 2011 examination, the Veteran also reported significant irritable bowel symptoms since about 2000.  He has diarrhea about 5 days a week and often has cramping and explosive diarrhea.  A May 2006 clinical note showed that the Veteran was given a prescription for Bentyl but he does not remember this and does not take it.  He has abdominal cramping at times with diarrhea but does not get epigastric distress or nausea or vomiting and has never lost weight or been told he is anemic.  The examiner noted the Veteran's reports of diarrhea and abdominal distention, to include cramping and bloating.  There was no weight loss, malnutrition, or serious complications attributable to the intestinal condition.  Laboratory testing showed hemoglobin of 16.4.  The examiner noted that the Veteran is able to work in spite of his symptoms.  Symptoms are annoying though and affect the way he plans his life because he has to have access to a bathroom.

The Veteran is competent to report his symptoms of both reflux and diarrhea.  See Charles.  As discussed above, ratings under Diagnostic Codes 7319 and 7346 will not be combined and a single evaluation will be assigned.  On review, Diagnostic Code 7319 appears to predominantly reflect the Veteran's disability picture.  That is, the Veteran reports greater frequency and impairment related to diarrhea than to GERD and recent examination suggests that any GERD could be resolved with medication use.  Considering the Veteran's reports as well as the objective findings, the disability picture appears to more nearly approximate moderate irritable colon syndrome and a 10 percent evaluation is warranted.  The Board acknowledges the November 2011 examiner's statement that the Veteran did not have episodes of bowel disturbance with abdominal distress, but finds this inconsistent with the Veteran's reports of frequent diarrhea as well as intermittent complaints of heartburn, reflux, and regurgitation.  

In August 2012, the representative argued that a 30 percent evaluation was warranted for GERD.  He also suggested the Veteran's diarrhea was consistent with a 30 percent evaluation for irritable colon syndrome.  On review, evidence of record does not support a finding of constant abdominal distress and there is no indication that the Veteran's digestive system disorders cause considerable impairment to his health.  The overall disability is not so severe as to warrant a 30 percent evaluation.  

	Hemorrhoids

In February 2005, the RO granted entitlement to service connection for hemorrhoids and assigned a noncompensable evaluation from November 1, 2004.  The initial evaluation was apparently assigned based on the Veteran's service treatment records.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

External or internal hemorrhoids are evaluated as follows: mild or moderate (0 percent); large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences (10 percent); and with persistent bleeding and with secondary anemia, or with fissures (20 percent).  38 C.F.R. § 4.114, Diagnostic Code 7336.  

On VA examination in January 2006, the Veteran reported that sometimes after a bowel movement, he notices blood while he is wiping.  The bleeding may last for a few days.  Examination of the perianal region showed a skin tag.  There was no evidence of bleeding, thrombosis, anal discharge or excoriation of the perianal skin.  Diagnosis was hemorrhoids.  

At the hearing, the Veteran testified that his hemorrhoids hurt most every day and they bleed a lot when he wipes.  He thinks that he has both external and internal hemorrhoids.  

On VA examination in November 2011, the Veteran stated that he has had hemorrhoids for years.  He reported frequent diarrhea and often after passing watery stools he gets some blood on the toilet paper along with anal pain with residual burning and stinging.  At least once he remembers having had some discrete swelling that he has to push back up into the anal canal with his finger and he has mild swelling at other times.  He uses A&D ointment or Preparation H for symptoms, which helps within a few minutes.  He reported the symptoms about 5 times a week.  The examiner noted the Veteran's reports of mild to moderate hemorrhoids.  Physical examination, however, showed no external hemorrhoids or anal fissures.  There was a small (1-2mm) achrocordon about 3 cm from the anus and anterior to it.  The examiner stated that at present there was no evidence of any anal pathology, no skin tags, and no external evidence of irritation.  Present symptoms were most consistent with transient intermittent local irritation due to his diarrhea and not any active anal pathology per se.  

In August 2012, the representative argued that a 10 percent evaluation was warranted.  The Veteran is competent to report that he has hemorrhoids.  See Charles.  The Veteran's reports of frequent hemorrhoids with associated bleeding and pain, however, are not supported by objective findings of record.  That is, VA examinations and private medical records do not show large, thrombotic, or irreducible hemorrhoids, and there is no evidence of excessive redundant tissue indicating frequent recurrences.  The disability picture does not more nearly approximate the criteria for a compensable evaluation.  




	Left knee patellofemoral syndrome

In February 2005, the RO granted entitlement to service connection for left knee patellofemoral syndrome and assigned a noncompensable evaluation from November 1, 2004.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

Patellofemoral syndrome is not specifically listed in the rating schedule.  On review, the Veteran complains of pain and functional limitations and his disability appears best evaluated under the diagnostic codes addressing limitation of motion.  

For VA purposes, normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

On VA examination in August 2004, the Veteran complained of knee pain.  Examination of the left knee showed no crepitus or swelling.  Range of motion was from 0 to 140 degrees.  X-rays of the left knee were normal.  

On examination in January 2006, the Veteran reported intermittent bilateral knee pain right more than left.  Kneeling causes pain and sometimes the knees swell up but do not lock or buckle.  Examination of the left knee showed no soft tissue swelling, effusion or deformity.  There was no tenderness to palpation.  Range of motion revealed active and passive flexion from 0 degrees to 135 degrees.  Movement of the knee was performed fluently without any objective evidence of pain.  There was no weakened movement against resistance and no additional loss of motion with repetitive movements.  Anterior drawer test, McMurray's test and tests for lateral instability were negative.  X-rays of the left knee were normal.  

At the hearing, the Veteran reported that he takes medication for gout.  He can extend his legs out but cannot pull them all the way back.  Squatting and kneeling are painful.  

On VA examination in November 2011, the Veteran reported that his right knee is worse than his left.  He has aching behind the knee cap which is worse at night.  He has pain when he walks up or down stairs.  The Veteran reported gout attacks once a month which can affect either knee; however, he indicated that the gout was a separate issue and not related to his ongoing knee problems.  Range of motion of the left knee was from 0 degrees extension to 140 degrees of flexion.  There was no objective evidence of painful motion.  There was no additional limitation of motion following repetitive use testing.  The examiner indicated that the Veteran did not have any functional loss or impairment of the knee and lower leg.  Muscle strength of the knee was 5/5.  Knee x-rays were reported as normal.  Stability testing was normal and the examiner stated that was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner remarked that the Veteran has some knee pain which does not interfere with the ability to be employed and his knee examination was completely normal except for some thickening over the tibial tuberosities consistent with his history of kneeling at work.  

On review, the criteria for a compensable evaluation for left knee patellofemoral syndrome are not met.  Evidence of record does not show left knee flexion limited to 45 degrees or extension limited to 10 degrees.  The Board acknowledges the Veteran's complaints of pain.  Notwithstanding, there is no x-ray evidence of left knee arthritis and the Board does not find pathology sufficient to support a compensable evaluation based on functional impairment due to pain on motion or other factors.  The Veteran does not have compensable loss of flexion or extension and separate evaluations are not warranted.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14. 

Examinations of record do not document left knee ankylosis, instability, cartilage problems, or genu recurvatum and Diagnostic Codes 5256, 5257, 5258, 5259, and 5263 are not for application.  Diagnostic Code 5262 will be addressed below.  

	Left shin splints

In February 2005, the RO granted entitlement to service connection for left leg shin splints and assigned a noncompensable evaluation from November 1, 2004.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

Shin splints are rated as analogous to impairment of the tibia and fibula as follows: nonunion of, with loose motion, requiring brace (40 percent); and malunion of with marked knee or ankle disability (30 percent), moderate knee or ankle disability (20 percent), and slight knee or ankle disability (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Complaints and findings related to the left knee were addressed above.  

The Board observes that the Veteran is currently service-connected for gout, claimed as bilateral foot and ankle pain.  To the extent the symptoms do not overlap, findings pertaining to the left ankle are pertinent to the shin splint evaluation.  

For VA purposes, normal range of ankle motion is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

On VA examination in August 2004, the Veteran reported recurrent shin splints that started in boot camp.  Symptoms recur bilaterally with running, skating or occasionally with prolonged walking.  Findings specific to the left ankle were not provided.  X-rays of the ankles were normal.  Diagnosis was shin splints.  

On VA examination in January 2006, the Veteran reported a history of shin pain when walking fast, running, and roller or ice skating since his boot camp days.  Walking at normal speed does not cause any problems.  His ankles lock up on running or sometimes on walking.  Examination of the left shin showed no swelling or deformity on either side but there was tenderness to palpation over the middle of the tibia.  Examination of the left ankle did not reveal any soft tissue swelling or deformity.  There was no tenderness to palpation on the left.  Dorsiflexion was to 15 degrees and plantar flexion was to 25 degrees, both without pain.  Muscle strength of the left ankle was 5/5.  There was no evidence of weakened movement or additional loss of range of motion with repetitive movements.  

In December 2007, the Veteran underwent a VA examination to assess the severity of gout.  Range of motion of the left ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no objective evidence of pain.  The left ankle examination was reported as normal.  

At the hearing, the Veteran testified that he is not able to exercise fully and that he has a lot of pain with standing.  His symptoms resolve with rest.  

On VA examination in November 2011, the Veteran reported that he used to get shin splints when he ran but he stopped over a year ago.  The only time he gets them now is when he works on a part-time job and pushes something heavy and walks briskly.  It may last an hour when it occurs and it happens about once every month or two.  He also gets shin splints when he ice skates which he has not done for more than a year.  The Veteran's ankle exam was described as normal with no tenderness or joint laxity and range of motion was 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  The examiner stated that this appeared normal for the Veteran because it was symmetrical.  There was no pain with ankle motion.  

On review, the Board does not find the disability picture related to left shin splints to more nearly approximate malunion of the tibia or fibula with slight knee or ankle disability.  The Veteran essentially has normal range of motion in his left knee.  Range of motion of the ankle was limited on examination in January 2006, but this appears to be an isolated finding and subsequent examinations showed normal or barely limited motion, which was apparently considered normal for the Veteran.  The left shin splint symptoms are intermittent and resolve following cessation of activity.  The Board has considered the Veteran's reports of pain, but the overall evidence does not support a compensable evaluation based on functional impairment due to pain motion or other factors.  

With regard to all evaluations discussed herein, the Board finds no basis for assigning staged ratings.  Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's various disabilities and associated symptomatology.  The disabilities addressed herein are contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Id.   

Evidence of record shows that the Veteran is currently employed and the Board declines to infer or consider a claim of entitlement to a total disability evaluation based on individual unemployability at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  




ORDER

Entitlement to service connection for left carpal tunnel syndrome, claimed as numbness in the hand and fingers, is denied.  

Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain is denied.  

Entitlement to an initial single 10 percent evaluation for spastic colon and GERD is granted, subject to the laws and regulations governing the award of monetary benefits.   

Entitlement to an initial compensable evaluation for hemorrhoids is denied.  

Entitlement to an initial compensable evaluation for left knee patellofemoral syndrome is denied.

Entitlement to an initial compensable evaluation for left shin splints is denied.  


REMAND

Service connection for groin/scrotal pain

In February 2005, the RO denied entitlement to service connection for groin area pain.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Veteran contends that he experiences groin area pain as a result of an in-service vasectomy.  Service treatment records show that the Veteran underwent a vasectomy in August 1996.  In November 1998, he was seen for bilateral epididymal discomfort status post vasectomy.  In September 2002, he was diagnosed with chronic testalgia post vasectomy.  He was seen in September 2003 with testicle pain and in June 2004 with scrotum pain.  

Pursuant to the April 2010 remand, the Veteran was to be scheduled for an examination to determine whether chronic groin area pain was present and if so, whether current groin area complaints were related to his in-service vasectomy or service-connected disabilities.  

The Veteran underwent various examinations in November 2011.  The examiner stated that the Veteran's "groin pain" was actually scrotal pain, so this issue would be addressed with a urology evaluation.  

The January 2012 supplemental statement of the case indicates that there was no current disability diagnosed to account for previous complaints of scrotal pain.  The Board acknowledges this statement, but on review, it does not appear that the urology evaluation was completed.  The Board further observes that in February 2012, the Veteran submitted additional medical evidence, which includes an April 2008 testicular sonogram showing microlithiasis in both testes.  It does not appear that this information was previously considered.  On review, a remand is necessary to obtain the requested medical opinion and consider any additionally submitted evidence.  See 38 C.F.R. §§ 3.159(c)(4), 19.31, 19.37.  

Evaluation for major depressive disorder

In February 2005, the RO granted entitlement to service connection for memory loss and assigned a noncompensable evaluation from November 1, 2004.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

In January 2012, the RO recharacterized the issue as major depressive disorder, recurrent (previously rated as memory loss) and increased the evaluation to 30 percent from November 1, 2004.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Additional evidence was received at the RO in February 2012, following the January 2012 supplemental statement of the case.  This evidence includes a December 2010 private neuropsychological evaluation.  A post-it note indicates this evidence is duplicates, but on review, it does not appear that it was previously considered.  This evidence is particularly relevant to the evaluation issue and a remand is necessary so that the RO can consider this evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37.  

Evaluations for right knee patellofemoral syndrome and right shin splints

In February 2005, the RO granted entitlement to service connection for right knee patellofemoral pain syndrome and for right leg shin splints.  Each disability was assigned a noncompensable rating effective November 1, 2004.  The Veteran disagreed with the assigned evaluations and subsequently perfected this appeal.  

Additional evidence was received at the RO in February 2012, following the January 2012 supplemental statement of the case.  On review, such evidence includes medical records that were not previously considered.  For example, a January 2011 x-ray shows early degenerative changes at the patellofemoral and medial compartments of the right knee.  Private records dated in 2010 and 2011 document complaints related to the right ankle and right knee and include a diagnosis of right knee synovitis.  Clinical findings show mild crepitus with right knee range of motion.  

The above evidence is relevant to the evaluations regarding right knee and shin splint disabilities.  Accordingly, the RO must be given the opportunity to consider this evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37.  

Evaluation for dyshidrotic eczema of the bilateral hands

In October 2008, the RO granted entitlement to service connection for dyshidrotic eczema of the bilateral hands and assigned a noncompensable evaluation from March 10, 2008.  

In April 2010, the Board remanded the issue of entitlement to an initial compensable rating for dyshidrotic eczema of the bilateral hands so that a statement of the case could be issued.  In January 2012, the RO sent the Veteran a statement of the case.  

A February 2012 Report of General Information indicates that the Veteran would be visiting with his representative to discuss his next course of action.  In February 2012, the Veteran submitted additional medical evidence.  While some of the dermatology records are duplicate, there appears to be additional relevant records that were not previously considered.  See 38 C.F.R. §§ 19.31, 19.37.  

In the August 2012 post-remand brief, the representative included the issue of entitlement to a compensable evaluation for the Veteran's skin condition.  This is not timely as to the January 2012 statement of the case.  Under the circumstances of this case, however, the Board accepts the additional evidence received in February 2012 as a timely substantive appeal.  

The Veteran contends that his skin condition has increased in severity.  On review, the Veteran's skin condition was most recently examined in July 2008.  Considering his contentions and the length of time since the last examination, a current VA skin examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should initially determine whether the Veteran ever underwent a VA urology evaluation in connection with his November 2011 examination and if so, the report should be associated with the claims folder and considered.  

If the Veteran did not undergo the referenced evaluation or if it is not responsive to the questions noted herein, he should be scheduled for a VA urology examination to determine the nature and etiology of claimed groin/scrotal pain.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

If the Veteran is diagnosed with a disability manifested by groin/scrotal pain, the examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) related to the in-service vasectomy, or proximately due to or aggravated by any service-connected disability.  A complete rationale must be provided for any opinion offered.  

2.  The AMC/RO should schedule the appellant for a VA skin examination to determine the current severity of his dyshidrotic eczema of the bilateral hands.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any skin disability.  A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to service connection for disability manifested by groin/scrotal pain; entitlement to an initial evaluation in excess of 30 percent for major depressive disorder (previously claimed as memory loss); entitlement to an initial compensable evaluation for right knee patellofemoral syndrome; entitlement to an initial compensable evaluation for right shin splints; and entitlement to a compensable evaluation for dyshidrotic eczema of the bilateral hands.  All applicable laws and regulations should be considered, as well as all evidence received since the January 2012 supplemental statement of the case.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


